Citation Nr: 1237102	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  08-37 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a right leg disability.

3. Entitlement to service connection for a left leg disability. 

4. Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD) and Barrett's esophagus, to include as secondary to PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from November 1951 to August 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and December 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The October 2007 rating decision denied service connection for right and leg disabilities and the December 2007 rating decision denied service connection for hypertension and a gastrointestinal disability. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at a hearing in March 2011 before the undersigned.  A copy of the transcript has been associated with the claims file.  

In April 2011 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a gastrointestinal disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has hypertension that was caused by his service connected PTSD. 

2. The preponderance of the evidence reflects that the Veteran does not have a right leg disability due to any incident of his active duty service or that was manifest within one year of separation from service.  

3. The preponderance of the evidence reflects that the Veteran does not have a left leg disability due to any incident of his active duty service or that was manifest within one year of separation from service.  


CONCLUSIONS OF LAW
 
1. The Veteran's hypertension was proximately due to his service connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).

2. The Veteran's right leg disability was not incurred or aggravated in service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012). 

3. The Veteran's left leg disability was not incurred or aggravated in service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

With respect to the Veteran's hypertension claim, VA has substantially satisfied its duties to notify and assist in this case, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

With regard to his claims for service connection for right and left leg disabilities, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA has satisfied its duty to notify by issuing  pre-adjudication notice letters for the Veteran's leg claims in April 2007.  This letter advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence.  It provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  His claims were readjudicated in the September 2012 SSOC.  See Mayfield IV; see also Prickett, 20 Vet. App. at 376. 

The Board acknowledges that several attempts were made to secure service treatment records (STRs) from the National Personnel Records Center (NPRC).  The NPRC responded that the records were not available and presumed destroyed in the St. Louis fire in 1973.  See O'Hare vs. Derwinski, 1 Vet. App. 365 (1991) (where STRs have been destroyed or are unavailable, the Board has a heightened duty to provide an explanation of reasons or bases for its findings).

When a veteran's service treatment records are not available, VA's duty to assist and the Board's duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule are heightened.  See Moore (Howard) v. Derwinski, 1 Vet. App. 401, 404 (1991).  That duty includes obtaining medical records and medical examinations where indicated by the facts and circumstances of the individual case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  "Full compliance with the [statutory duty to assist] also includes VA assistance in obtaining relevant records from private physicians when [the veteran] has provided concrete data as to time, place, and identity."  Olson v. Principi, 480, 483 (1992).  However, while the duty to assist is neither optional nor discretionary (See Littke v. Derwinski, 1 Vet. App. 90, 92 (1991)), the duty is not always a one-way street; nor is it a "blind alley."  Olson, 3 Vet. App. at 483.  "The VA's 'duty' is just what it states, a duty to assist, not a duty to prove a claim with the veteran only in a passive role."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

The duty to assist provisions of the VCAA have been met.  The claims file contains reports of post-service medical treatment, the transcript of his March 2011 hearing, and the report of his VA examination conducted in June 2011.  The examination was adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests.  The examiner also provided a rationale for the opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

This case was remanded in April 2011 so that the Veteran's private medical records could be obtained.  The RO subsequently obtained records from Dr. J. W., his private physician.  The case was also remanded so that the Veteran could undergo a VA examination, which he did in June 2011.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012). 

Service Connection Claims 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The absence of some or all of the Veteran's service treatment records does not obviate the need to have nexus evidence linking his disabilities to his military service.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Hypertension

The Veteran contends that his hypertension is caused by his service-connected PTSD.  Because the evidence is in relative equipoise as to whether his PTSD caused his hypertension, his claim will be granted. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a non-service connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2012); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has been diagnosed with hypertension and his PTSD is service connected, satisfying the first two elements of a secondary service connection claim.  Id.  

In April 2011, Dr. J. W., the Veteran's private physician, stated that the Veteran served in Korea and sustained shelling attacks.  Dr. J. W. explained that the Veteran's combat trauma in Korea caused his PTSD, which led to chronic hypertension.  He stated that PTSD has caused the Veteran to experience chronic restlessness which resulted in high blood pressure.  Dr. J. W. also stated that he had treated the Veteran for 15 years and found him to be a "highly responsible and honest gentleman."  Dr. J. W.'s opinion provides probative evidence in favor of the Veteran's claim.  

In June 2011, the Veteran underwent a VA examination.  The examiner concluded that the Veteran was not diagnosed with hypertension in service and that the only evidence that he was treated for it immediately after service was his own statement.  The examiner stated that the earliest record of hypertension was within the past several years, and that there was no evidence that it was aggravated beyond its natural progression by PTSD.  Although the findings of the VA examiner provide probative evidence against the Veteran's claim, it is outweighed by Dr. J. W.'s April 2011 statement.  The June 2011 VA examiner's rationale is not well reasoned.  

Although further medical inquiry could be undertaken towards development of the claim, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).  The April 2011 statement from Dr. J. W. satisfies the nexus element of a secondary service connection claim.  Wallin, 11 Vet. App. at 512.  Service connection for hypertension secondary to PTSD is warranted.  

Right and Left Leg Disabilities

The Veteran contends that his diagnosed bilateral osteoarthritis of the knees was caused by the shelling he endured while serving in Korea, and that his symptoms have persisted since then.  Because the preponderance of the evidence shows that it is instead caused by the natural aging process, his claims will be denied.  

The Veteran has been diagnosed with bilateral osteoarthritis, satisfying the first element of a service connection claim.  Hickson, 12 Vet. App. at 253.  As a preliminary matter, the nexus requirement of a service connection claim may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, arthritis) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In this case presumptive service connection is not warranted because the record does not show that arthritis manifested to a compensable degree within one year of his separation from service in August 1953.  Id.  

The Veteran asserts that he sustained trauma from shelling attacks during combat in Korea.  The Veteran's STRs are unavailable.  However, the Board finds his testimony regarding his combat experiences to be credible and consistent with the circumstances of his combat service.  38 C.F.R. § 1154(b).  The Veteran's credible assertions satisfy the second element of a service connection claim.  Hickson, 12 Vet. App. at 253.

In April 2011, Dr. J. W. stated that the Veteran experienced shelling while serving in Korea.  Dr. J. W. concluded that the Veteran developed arthritis "after having concussive injuries...[.]"  Dr. J. W. stated that the Veteran has had problems with his knees since the shelling attacks at Heartbreak Ridge.  He has treated the Veteran for 15 years and found him to be a credible historian.  Dr. J. W. diagnosed the Veteran with chronic osteoarthritis since his time in Korea.  

The Veteran underwent a VA examination in June 2011.  The examiner diagnosed the Veteran with bilateral knee osteoarthritis.  Even though the Veteran reported experiencing symptoms "since Korea," the examiner concluded that the Veteran's condition was a gradual, progressive one that was more likely due to the natural aging process.  The VA examiner's opinion and rationale are probative evidence against the Veteran's claims.  

The Board finds that the preponderance of the evidence is against the Veteran's claims.  Both Dr. J. W. and the VA examiner addressed the Veteran's assertion of continuity of symptomatology.  Both examinations are probative evidence in this case.  However, for the following reasons, the preponderance of the evidence is against the claim even though both examinations are both probative.  

At his March 2011 hearing and in other lay statements, the Veteran has asserted that he began to experience problems with his legs in service, and that they have bothered him since then.  The Veteran is competent to describe observable symptomatology.  Further, the Board finds his assertion that he has had leg pain since service to be credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, his lay assertion that his arthritis began in service and has continued to persist since then is outweighed by the findings of the VA examiner, who attributed the arthritis to the natural aging process, not to concussive injuries.  The Veteran's lay assertion has been investigated by competent medical examination and found not supportable.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007).  

Further, the Veteran did not file a claim for leg disabilities until February 2007, more than 50 years after he separated from service.  Shaw v. Principi, 3 Vet. App. 365 (1992) (holding that a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  

Lastly, the evidence of record does not reflect treatment for bilateral knee arthritis until when Dr. J. W. began treating him in approximately 1990.  Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As a result, service connection based upon continuity of symptoms is not warranted.  38 C.F.R. § 3.303(b).  Further, the nexus element of a service connection is not satisfied because the preponderance of the evidence is against his claim.  Hickson, 12 Vet. App. at 253. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claims for service connection for bilateral leg disabilities must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for hypertension is granted. 

Service connection for a right leg disability is denied. 

Service connection for a left leg disability is denied.  


REMAND

While the Board regrets the further delay that a remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  The following further development is required. 

The Veteran is entitled to substantial compliance with its April 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In its April 2011 remand, the Board directed the RO to provide the Veteran with a VA examination to determine the etiology of his gastrointestinal disability.  The examiner was to provide an opinion as to whether the Veteran's gastrointestinal disorder was caused directly by his period of active service or by his service connected PTSD.  No opinion was provided regarding whether the Veteran's gastrointestinal disability was related to his service connected PTSD.  The examination did not comply with the remand directives.  As a result, this case must be returned to the examiner so that an addendum opinion may be obtained.  Id.  

To ensure completeness of the record, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file.  Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2. Return the claims file to the examiner who performed the June 2011 gastrointestinal disorders examination so that an addendum opinion may be rendered.  If that examiner is no longer available, provide the claims file to another equally qualified examiner.  A new physical examination is only required if it is deemed necessary by the examiner, in which case one should be scheduled.  

The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

At his June 2011 VA examination, the examiner diagnosed the Veteran with GERD.  Private medical records also show that he has Barrett's esophagus.  For each of these diagnoses, provide the following:

a) an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the disability was caused or aggravated by the Veteran's service connected PTSD.  

b) an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the disability arose during service or is otherwise related to service. 

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


